Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 4/21/2020.
Preliminary amendment dated 4/21/2020 canceling claims 1-22 and adding claims 23-44 is acknowledged.
Claims 23-44 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected because claim 31 recites the limitation "the one or more defined properties” in “the one or more defined properties to be extracted” There is insufficient antecedent basis for this limitation in the claim. Dependent claims 32-34 inherit the limitation of claim 31 as well as its deficiency and therefore is rejected for similar reason.

Claims 35-36 are rejected because claim 35 recites the limitation "the automatic connection” in “the automatic connection of the first component and the second component.”  Claim 36 depends on claim 35 and inherit the limitation as well as deficiency of claim 36 and is rejected for similar reason.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barth et al. (Barth, 2020/0057832)

Per claim 23, Barth discloses
defining, for a first component included within the multi-hierarchal representation of the system, by a processor, a connection between the first component and a hierarchical position within the multi-hierarchal representation of the system;(c5, claim 11, see providing engineering objects, place a selected engineering object (corresponding to a first component) on a plan (corresponding to a hierarchical position), and generate connection between all objects.  The engineering objects comprising type and information corresponding to connection between the first component and a hierarchical position. [0037], see multiple-discipline engineering system. )
 storing, by a memory in communication with the processor, the defined connection between the first component and the hierarchical position within the multi-hierarchal representation of the system; (see claim 12, type information stored in templates in a database.)
automatically connecting, by the processor, the first component and a second component included within the multi-hierarchal representation of the system based on the stored defined connection between the first component and the hierarchical position within the multi-hierarchal representation of the system.  (see claim 11, generate connections between all objects, where all objects comprising at least the first component and second component.)


Per claim 24, the rejection of claim 23 is incorporated;
Barth discloses
 wherein the second component is not included within the multi-hierarchal representation of the system when the connection between the first component and the hierarchical position within the multi-hierarchal representation of the system is identified.  ([0017], see new types corresponding a second component can be added. And therefore, the second component is not included when the connection between the first component and the hierarchical position is defined.) 

Per claim 25, the rejection of claim 23 is incorporated;
Barth discloses	
wherein the multi-hierarchal representation of the system includes a first representation of the system and a second representation of the system, the first representation of the system being a representation within a first discipline and the second representation of the system being a representation within a second discipline, the first discipline being different than the second discipline, the first discipline being mechanical engineering, electrical engineering, or automation engineering, and the second discipline being mechanical engineering, electrical engineering, or automation engineering; (7832, [0013], see multiple disciplines…mechanical, electrical, automation. See below for first/second representations)
and 
wherein the first component is within the first representation of the system, and the second component is within the second representation of the system.  ([0036], see interdisciplinary engineering approach, [0037], allow engineers from multiple disciplines to work on common or connected data.  Therefore, a first component and a second component can be on different representations of different disciplines.  Fig. 3, [0051]-[0053] discloses multiple-discipline system for users of different disciplines having different engineering application part and data model and therefore different representations including the first representation including the first component  and the second representation including the second component. )


Per claim 26, the rejection of claim 23 is incorporated;
Barth discloses
 wherein a representation of the first component includes a plurality of hierarchal views, the plurality of hierarchal views including a function view, a location view, a product view, and an automation view.  ([0052], used as an automation engineering application corresponding to automation view;  factory layout application corresponding to location view. 

Related Prior Art,
US 2018/01366910 A1, to Neotzelmann et al., discloses rules for establishing connections between ports in a multidisciplinary engineering system.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/PHILIP WANG/Primary Examiner, Art Unit 2199